UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March29, 2013 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-27248 Learning Tree International, Inc. (Exact name of registrant as specified in its charter) Delaware 95-3133814 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1831 Michael Faraday Drive Reston, VA (Address of principal executive offices) (Zip Code) 703-709-9119 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Largeacceleratedfiler ¨ Acceleratedfiler o Non-accelerated filer ¨ (do not check if smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the ExchangeAct).¨YesxNo The number of shares of common stock, $.0001 par value, outstanding as of May 03, 2013 was 13,217,484. LEARNING TREE INTERNATIONAL, INC. FORM 10-Q—March 29, 2013 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements Condensed Consolidated Balance Sheets as of March 29, 2013 (unaudited) and September 28, 2012 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the three months and six months ended March 29, 2013 (unaudited) and March 30, 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended March 29, 2013 (unaudited) and March 30, 2012 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures About Market Risk 18 Item4. Controls and Procedures 18 PART II – OTHER INFORMATION Item1. Legal Proceedings 20 Item1A. Risk Factors 20 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item3. Defaults Upon Senior Securities 20 Item4. Mine Safety Disclosures 20 Item5. Other Information 20 Item6. Exhibits 20 SIGNATURES 22 EXHIBIT INDEX 23 PART I—FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS. LEARNING TREE INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) March 29, September 28, (unaudited) Assets Current Assets: Cash and cash equivalents $ $ Available for sale securities 0 Trade accounts receivable, net Income tax receivable Prepaid expenses Deferred income taxes 96 Other current assets Total current assets Equipment, Property and Leasehold Improvements: Education and office equipment Transportation equipment Property and leasehold improvements Less: accumulated depreciation and amortization ) ) Restricted interest-bearing investments Deferred income taxes Other assets Total assets $ $ Liabilities Current Liabilities: Trade accounts payable $ $ Deferred revenues Accrued payroll, benefits and related taxes Other accrued liabilities Income taxes payable Current portion of deferred facilities rent and other Total current liabilities Asset retirement obligations Deferred income taxes Deferred facilities rent and other Noncurrent tax liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $.0001 par value; 1,000,000 shares authorized; 0 shares issued and outstanding 0 0 Common Stock, $.0001 par value; 75,000,000 shares authorized; 13,217,484 and 13,175,225 issued and outstanding, respectively 1 1 Additional paid-in capital Accumulated comprehensive income (loss) ) 10 Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 LEARNING TREE INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (in thousands, except per share data) Unaudited Three months ended Six months ended March 29, March 30, March 29, March 30, Revenues $ Cost of revenues Gross profit Operating expenses: Course development Sales and marketing General and administrative Loss from operations ) Other income (expense): Interest income, net 8 58 21 Foreign exchange gains (losses) ) ) Other, net ) 2 6 (6 ) ) ) Loss before provision for income taxes ) Provision (benefit) for income taxes ) ) Net loss $ ) $ ) $ ) $ ) Loss per share: Loss per common share - basic $ ) $ ) $ ) $ ) Loss per common share - diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Weighted average shares - basic Weighted average shares - diluted Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Temporary recovery of available for sale securities 0 (3 ) 0 2 Foreign currency translation adjustments ) ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 LEARNING TREE INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Unaudited Six months ended March 29, March 30, Cash flows - operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash providedby operating activities: Depreciation and amortization Share based compensation Deferred income taxes Provision for doubtful accounts 94 34 Accretion on asset retirement obligations 55 Losses on disposal of equipment and leasehold improvements 44 6 Unrealized foreign exchange (gains) losses ) Gain on lease termination ) 0 Changes in operating assets and liabilities: Trade accounts receivable Asset retirement obligations ) 0 Prepaid expenses and other assets ) Income tax receivable / payable ) ) Trade accounts payable ) 1 Deferred revenues ) ) Deferred facilities rent and other ) Other accrued liabilities ) ) Net cash (used in) provided by operating activities ) Cash flows - investing activities: Purchases of available for sale securities 0 ) Sales of available for sale securities Purchases of equipment, property and leasehold improvements ) ) Proceeds from sale of equipment, property and leasehold improvements 13 0 Net cash provided by (used in) investing activities ) Cash flows - financing activities: Dividends paid ) ) Shares surrendered in lieu of tax withholding ) ) Net cash used in financing activities ) ) Effects of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 LEARNING TREE INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (tables in thousands, except per share data) Unaudited NOTE 1—BASIS OF PRESENTATION The accompanying unaudited interim condensed consolidated financial statements of Learning Tree International, Inc. and our subsidiaries have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) for quarterly reports on Form 10-Q and, therefore, omit or condense certain note disclosures and other information required by accounting principles generally accepted in the United States of America for complete financial statements. These financial statements should therefore be read in conjunction with the audited consolidated financial statements and accompanying notes for the fiscal year ended September28, 2012 included in our Annual Report on Form 10-K. We use the 52/53-week fiscal year method to better align our external financial reporting with the way we operate our business. Under this method, each fiscal quarter ends on the Friday closest to the end of the calendar quarter. Accordingly, our second quarter of the current fiscal year ended on March29, 2013, while our second quarter of the prior fiscal year ended on March30, 2012. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, that are only of a normal recurring nature, considered necessary to present fairly our financial position as of March29, 2013, and our results of operations for the three months and six months ended March29, 2013 and March30, 2012, and our cash flows for the six months ended March29, 2013 and March30, 2012. NOTE 2—STOCK-BASED COMPENSATION Stock-based compensation expense of less than $0.1 million and $0.1 million related to grants of employee stock options and restricted stock units was included in operating expenses during the three months and six months ended March29, 2013, respectively,and was charged in a manner consistent with the related employee salary costs. This compares to stock-based compensation expense of less than $0.1 million and $0.2 million for grants of employee stock options, restricted stock and restricted stock units for the three months and six months ended March 30, 2012, respectively. NOTE 3—ASSET RETIREMENT OBLIGATIONS The following table presents the activity for the asset retirement obligations (“ARO”) liabilities, which are primarily related to the restoration of classroom facilities in our Learning Tree Education Centers: Six months ended March 29, 2013 Year ended September 28, 2012 ARO balance, beginning of period $ $ Liabilities incurred 0 Accretion expense 55 Liabilities satisfied ) 0 Settlement of ARO liability ) 0 Foreign currency translation ) ARO balance, end of period $ $ 6 NOTE 4—EARNINGS (LOSS) PER SHARE Basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding (which excludes unvested shares of our common stock granted under our 2007 Equity Incentive Plan) during the reporting period. Diluted earnings (loss) per share is computed similarly to basic earnings (loss) per share except that the weighted average shares outstanding are increased to include common stock equivalents, to the extent their effect is dilutive. Approximately 111,800 restricted stock units were excluded from the computations of diluted earnings (loss) per share for the three and six months ended March29, 2013, because their effect would have been anti-dilutive. Approximately 282,000 stock options and restricted stock units were excluded from the computations of diluted earnings (loss) per share for the three and six months ended March 30, 2012, because their effect would have been anti-dilutive. The computations for basic and diluted earnings per share are as follows: Three months ended Six months ended March 29, 2013 March 30, 2012 March 29, 2013 March 30, 2012 Numerator: Net loss $ ) $ ) $ ) $ ) Denominator: Weighted average shares outstanding Basic Effect of dilutive securities 0 0 0 0 Diluted $ Loss per common share - basic $ ) $ ) $ ) $ ) Loss per common share - diluted $ ) $ ) $ ) $ ) NOTE 5—INCOME TAXES Our income tax provision in our second quarter of fiscal year 2013 was $0.4 million compared to a benefit of $1.6 million in our second quarter of fiscal year 2012.Our income tax provision for the first six months of fiscal year 2013 is $0.4 million compared toa benefit of $0.6 million for the first six months of fiscal year 2012.Our second quarter 2013 provision of $0.4 million is composed of income tax expense for the Company's foreign subsidiaries of $0.2 millionand a state tax assessment in the United States of $0.2 million.The benefit of $0.6 million for the first six months of fiscal year 2012 was a result of the release of uncertain tax positions. NOTE 6—COMMITMENTS AND CONTINGENCIES Contingencies Currently, and from time to time, we are involved in litigation incidental to the conduct of our business. We are not a party to any lawsuit or proceeding that, in the opinion of management, is likely to have a material adverse effect on our consolidated financial position or results of operations. NOTE 7—SEGMENT REPORTING Our worldwide operations involve the design and delivery of instructor-led classroom training courses and related services to multinational companies and government entities. The training and education we offer is presented in an identical manner in every country in which we operate. Our instructors present our courses in a virtually identical fashion worldwide, regardless of whether presented in leased classroom space or external facilities, the content of the class being taught or the location or method of distribution. No one commercial customer or government agency accounted for 10% or more of our revenues in the first six months of fiscal year 2013 and the first six months of fiscal year 2012. We conduct and manage our business globally and have reportable segments that operate in six countries: the United States, Canada, the United Kingdom, France, Sweden and Japan. 7 Summarized financial information by country for the first six months of fiscal year 2013 and 2012 is as follows: Three months ended Six months ended March 29, March 30, March 29, March 30, Revenues: United States $ Canada United Kingdom France Sweden Japan Total $ Gross profit: United States $ Canada United Kingdom France Sweden Japan Total $ Total assets: United States $ $ Canada United Kingdom France Sweden Japan Total $ $ NOTE 8—AVAILABLE FOR SALE SECURITIES Securities are classified consistent with how we manage, monitor, and measure them on the basis of the nature and risks of the security. The amortized cost of these securities and their respective fair values are as follows: March 29, 2013: Amortized Cost Basis Gross Unrealized Gains Gross Unrealized Losses Fair Value Commericial Paper $
